Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
In view of the recent amendments the objections to claims 1 and 13 have been withdrawn.
Claim Interpretation
In view of the recent amendments, “control unit configured to” in claims 1, 2, 4, 6-9, 11-13, 17, and 18 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 112
The rejection of claim 12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn. Petri nets and state transition graphs as implemented with a processor and memory would provide a visualization.
In view of the recent amendments, the rejection of claims 3, 5, 12, 16, and 17, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
In view of the recent amendments, the rejection of claims 16 and 17, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 1 recites a mental process which can be performed in the human mind with the aid of pen and paper.  Under the broadest reasonable interpretation, the claim covers performance in the mind but for the recitation of generic computer components.
If a claim, under its broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible).
The claim limitations of claim 1 can be performed in the mind with the aid of pen and paper.  The limitation a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units in the plurality of cooperative units by a first time can be performed in the mind with the aid of pen and paper to write the list.  The limitation b) identifying one or more constraints from the list, which need to be satisfied by a defined time can be performed in the mind.  The limitation c) identifying for each identified constraint whether any conflict or error exists, where a conflict occurs whenever an inconsistency between two or more cooperative units in the plurality of cooperative units occurs, and an error is associated with any condition that is inconsistent with the list of parameters can be performed in the mind and is nothing more than performing an observation, evaluation, and judgment.  The limitations d) marking the constraints for which an error or conflict has been identified and e) incrementing a mark count for each cooperative unit in the plurality of cooperative units associated with each marked constraint can be performed in the mind with the aid of pen and paper to place a mark next to a constraint perform a prognosis of a conflict or error that will occur at a future time based at least in part on the marked constraints can be performed in the mind and is nothing more than performing an evaluation and judgment using mathematical probability or reasoning.
Claim 1 does not recite a practical application because the claim does not recite a technological solution to a technological problem.  The claim is not linked to any technology and does not reflect an improvement in any technology.  The claim recites nothing more than data gathering and analysis, which was found by the courts to be abstract and not patent eligible (see Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2016)).  
Claim 1 additionally recites a plurality of cooperative units that periodically exhibit conflicts and errors.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Claim 1 additionally recites at least one control unit having a processor and a memory.  When considering the claim as a whole this additional element does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Instead the additional element merely includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.  Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’)  Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.  The limitation “receive a list of parameters associated with the plurality of cooperative units and interactions between the plurality 
Further analysis of claim 1 shows that the claim does not recite any additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  These additional elements are well-understood, routine, and conventional.  The limitation “receiving a list of parameters” is well-understood, routine, and conventional (see MPEP 2106.05(d) II i.).  The limitation at least one control unit having a processor and memory is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.
Claim 2 recites f) identifying each constraint having a first predefined relationship with each constraint marked in d); and g) marking the constraints identified in f).  This limitation can be performed in the mind with the aid of pen and paper to mark a constraint in the list of constraints.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.    
Claim 3 recites wherein the first predefined relationship includes a condition wherein a time associated with the identified constraint is the same or earlier than a time associated with the constraint marked in step d).  This limitation can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.     
Claim 4 recites h) identifying each constraint having a second predefined relationship with each constraint marked in d); and i) marking the constraints identified in h).  This limitation can be performed in the mind with the aid of pen and paper to mark a constraint in the list of constraints.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.    
Claim 5 recites wherein the second predefined relationship includes a condition wherein a time associated with the identified constraint is later than a time associated with the constraint marked in step d).  This limitation can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   There are no 
Claim 6 recites wherein the at least one control unit is further configured to: create and update at least one constraint (C) table using the list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units; and use the constraint table in step e) to identify each cooperative unit in the plurality of cooperative units associated with each constraint marked in step d).  This limitation can be performed in the mind with the aid of pen and paper.  For example, Tables 4.3 and 4.4 on pages 57 and 58 of Applicant’s specification could easily be hand-drawn by a person.  Additionally “identifying each cooperative unit in the plurality of cooperative units associated with each constraint marked” can be performed in the mind and is nothing more than making an observation.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  A table is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines table as: In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.
Claim 7 recites wherein the at least one control unit is further configured to: model dependencies between constraints to form at least one relationship (R) table using the C table and the list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units; and use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  This limitation can be performed in the mind with the aid of pen and paper.  Modeling is nothing more than a mathematical representation of a situation and can be performed in the mind.  For example, Tables 4.3 and 4.4 on pages 57 and 58 of Applicant’s specification could easily be calculated and hand-drawn by a person.  Additionally “using the at least one R table to perform the at least one of diagnosis and prognosis” can be performed in the mind and is nothing more than making an evaluation and judgement.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.   The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  A table is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial exception.  The Microsoft Computer Dictionary, Fifth Edition defines table as: In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.
Claim 8 recites wherein the at least one control unit is further configured to establish and update a constraint network encompassing the constraints and their dependencies using the C and R tables, wherein each node in the constraint network is represented by a constraint and links between nodes represent relationships between constraints.  This limitation can be performed in the mind.  The constraint network is merely an abstract concept and is not a physical network.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Further claim 8 does not recite any additional elements that provide ‘‘significantly more’’ than the recited judicial exception.
Claim 9 recites wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints, and wherein the at least one control unit is configured to use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  The limitation use the at least one R table in performing the at least one of diagnosis and prognosis can be performed in the mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The limitation the at least one control unit further stores a relationship (R) table of defined relationships between constraints merely adds insignificant extra-solution activity to the judicial exception.  These additional elements In programming, a data structure usually consisting of a list of entries, each entry being identified by a unique key and containing a set of related values. A table is often implemented as an array of records, a linked list, or (in more primitive languages) several arrays of different data types, all using a common indexing scheme.  The limitation “storing a relationship (R) table” is well-understood, routine, and conventional (see MPEP 2106.05(d) II iv. storing and retrieving information in memory).  The limitation at least one control unit is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human.
Claim 10 recites wherein the R table includes at least one inclusive relationship between a first pair of constraints, and the R table includes at least one mutually exclusive relationship between a second pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.       
wherein the at least one control unit is further configured to mark in a different manner the constraints for which an error or conflict has not been identified.  This limitation can be performed in the mind with the aid of pen and paper.  A person could easily put a checkmark or some other symbol next to a constraint in a list of constraints for which an error or conflict has not been identified.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception. 
Claim 12 recites wherein the at least one control unit is further configured to cause visualization of steps a), b) and c) and enable interactions between users based at least in part on using Petri nets or other state transition graphs.  This limitation can be performed in the mind with the aid of pen and paper.  A person could easily draw the steps using transition graphs.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional element of the at least one control unit is further configured to cause visualization adds insignificant extra-solution activity.  These additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional element recited in the claim does not provide ‘‘significantly more’’ than the recited judicial exception.  A graphical user interface is well-understood, routine, and conventional and does not provide “significantly more” than the recited judicial a visual computer environment that represents programs, files, and options with graphical images.        
The claim limitations of claim 13 can be performed in the mind with the aid of pen and paper.  The limitation a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units in the plurality of cooperative units by a first time can be performed in the mind with the aid of pen and paper to write the list.  The limitation b) identifying one or more constraints from the list, which need to be satisfied by a defined time can be performed in the mind.  The limitation c) identifying for each identified constraint whether any conflict or error exists, where a conflict occurs whenever an inconsistency between two or more cooperative units in the plurality of cooperative units occurs, and an error is associated with any condition that is inconsistent with the list of parameters can be performed in the mind and is nothing more than performing an observation, evaluation, and judgment.  The limitations d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit in the plurality of cooperative units associated with each marked constraint; and f) for at least one constraint marked in step d, mark another constraint based on the R table can be performed in the mind with the aid of pen and paper to place a mark next to a constraint in the list and to tally the number of cooperative units associated with each marked constraint.  The limitation perform a prognosis of a conflict or error that will occur at a future time based at least in part on the marked constraints can be performed 
Claim 13 does not recite a practical application because the claim does not recite a technological solution to a technological problem.  The claim is not linked to any technology and does not reflect an improvement in any technology.  The claim recites nothing more than data gathering and analysis, which was found by the courts to be abstract and not patent eligible (see Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2016)).  
Claim 13 additionally recites a plurality of cooperative units that periodically exhibit conflicts and errors.  When considering the claim as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  As shown above, the steps could easily be performed without the use of a processor or computer program.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The recitation of “a plurality of cooperative units that periodically exhibit conflicts and errors” only generally links the use of the judicial exception to a particular technological environment or field of use.  The components are 
Claim 13 additionally recites at least one control unit having a processor and a memory, the at least one control unit configured to: store a relationship (R) table identifying relationships between constraints and receive a list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units.  When considering the claim as a whole this additional element does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Instead the additional element merely includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.  Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’)  Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.  The limitations “store a relationship (R) table identifying relationships between constraints” and “receive a list of parameters associated with the plurality of cooperative units and interactions between the plurality 
Further analysis of claim 13 shows that the claim does not recite any additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  The additional elements recited in the claim do not provide ‘‘significantly more’’ than the recited judicial exception.  These additional elements are well-understood, routine, and conventional.  The limitation “receive a list of parameters” is well-understood, routine, and conventional (see MPEP 2106.05(d) II i.).  And the limitation “store a relationship (R) table identifying relationships between constraints” is well-understood, routine, and conventional (see MPEP 2106.05(d) II iv. storing and retrieving information in memory).  The limitation at least one control unit having a processor and a memory is a generic CPU with memory, which is well-understood, routine, and conventional.  With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.
Claim 14 recites wherein the R table includes at least one mutually exclusive relationship between a pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.   
wherein the R table includes at least one inclusive relationship between a pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.      
Claim 16 recites wherein the R table includes at least one mutually exclusive relationship between a second pair of constraints.  This limitation merely describes a relationship between data, which is nothing more than an abstract idea.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.      
Claims 17 and 18 recite wherein the at least one control unit is configured to use the R table in performing the at least one of diagnosis and prognosis in the at least one control unit.  This limitation can be performed in the mind and is nothing more than performing an evaluation and judgment.  There are no additional elements that integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no additional elements recited in the claim that provide ‘‘significantly more’’ than the recited judicial exception.      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,496,463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 10,496,463 B2 contain(s) every element of claim(s) 1-8, 11, and 12 of the instant application and as such anticipate(s) claim(s) 1-8, 11, and 12 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the . 
Claims 9, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,496,463 B2 in view of the well-known practice of storing data used by a processor to perform a function. 
Regarding claim 9, claim 1 of U.S. Patent No. 10,496,463 B2 recites all of the limitations of claim 9 except for “wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints”.  Claim 1 of U.S. Patent No. 10,496,463 B2 discloses forming at least one relationship (R) table and using the at least one R table in performing the at least one diagnosis and prognosis in the at least one control unit.  The Examiner takes Official Notice that it is well-known to store data or a data structure in memory in order to perform operations using the data or operations on the data.  It would have been obvious to one of ordinary skill at the time of the invention to include the storing of an R table into claim 1 of U.S. Patent No. 10,496,463 B2.  A person of ordinary skill in the art would have been motivated to make the modification because having the data stored makes it available for the processor to use when executing an instruction.  
 Regarding claim 13:
Claim 5 of U.S. Patent No. 10,496,463 B2 recites all of the limitations of claim 13 except for “wherein the at least one control unit further stores a relationship (R) table of defined relationships between constraints”.  Claim 1, from which claim 5 depends, discloses forming at least one relationship (R) table and using the at least one R table in performing the at least one diagnosis and prognosis in the at least one control unit.  The 
Regarding the limitation “for at least one constraint marked in step d, mark another constraint based on the R table”, claim 5 of U.S. Patent No. 10,496,463 B2 discloses identifying each constraint having a second predefined relationship with each constraint marked in d) and marking the constraints identified.  Table 4.5 in the Specification defines the “second predefined relationship” as marking a constraint found in an R table.
Regarding claim 18, claim 1, from which claim 5 depends, recites all of the limitations of claim 18 and as such anticipates the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valadarsky et al., US 2002/0111755 A1 (on IDS) in view of Yemini et al., US 5,661,668 A, and further in view Chandwani et al., US 2007/0088974 A1.

ing to claim 1:
In para. 0038, 0057, and 0108, Valadarsky et al. disclose a system for conflict and error detection with respect to a plurality of cooperative units that periodically exhibit conflicts and errors (network elements, any entity in the network that may be managed). 
In para. 0037, 0039, and 0150-0154, Valadarsky et al. disclose a system comprising: at least one control unit having a processor and a memory, the at least one control unit configured to receive a list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units by at least one control unit; perform conflict and error detection (collection and correlation of alarms).
In para. 0097-0102, Valadarsky et al. disclose generation of alarms.  And in para. 0104, Valadarsky et al. disclose that an alarm is a notification of the form defined by this function, of a specific event.  An alarm may or may not represent an error.  In Fig. 6 and 7, Valadarsky et al. disclose a relationship between network elements.  However, Valadarsky et al. do not explicitly disclose a) providing a list of at least two constraints, each constraint defining a task to be accomplished or a requirement to be satisfied by one or more cooperative units in the plurality of cooperative units by a first time.  In col. 6, lines 50-52, Yemini et al. disclose an overload event when a delay on 20% of the communications links in a network exceeds 5 seconds.  In col. 7, lines 17-19, Yemini et al. disclose obtaining a current CPU utilization rate for a particular CPU.  In col. 8, lines 29-36, Yemini et al. disclose a Link Failure event and a Node-Unreachable event.  In col. 12, lines 56-65, Yemini et al. disclose a disk drive failure and error message 
 In para. 0134 and 0152, Valadarsky et al. disclose b) identifying one or more constraints from the list, which need to be satisfied by a defined time (alarms are correlated and grouped by time).
In para. 0050, 0142-0144, and 0166-0167, Valadarsky et al. disclose c) identifying for each identified constraint whether any conflict or error exists; where a conflict occurs whenever an inconsistency between two or more cooperative units in the plurality of cooperative units occurs (fault propagation rules and cause and effect—para. 0166-0167), and an error is associated with any condition that is inconsistent with the 
In para. 0145-0148, 0182, and 0335-0336, Valadarsky et al. disclose d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit in the plurality of cooperative units associated with each marked constraint (counting the number of related alarms).
The combination of Valadarsky et al. and Yemini et al. disclose performing a diagnosis of a conflict or error.  However, neither Valadarsky et al. nor Yemini et al. explicitly disclose perform a prognosis of a conflict or error that will occur at a future time based at least in part on the marked constraints.  In para. 0019, Chandwani et al. disclose predicting potential failures ahead of time based on an analysis of various hardware errors.  And in para. 0087, Chandwani et al. disclose a prediction layer that monitors various parameters like thresholds, leaky bucket counters, time windows, and error rates.  Yemini et al. also disclose thresholds such as an overload event (col. 6, lines 50-52), a current CPU utilization rate (col. 7, lines 17-19), and temporal correlations (col. 17, line 44-46).  It would have been obvious to one of ordinary skill at the time of the invention to include the failure prediction of Chandwani et al. into the combined system of Valadarsky et al. and Yemini et al.  A person of ordinary skill in the art would have been motivated to make the modification because by providing failure prediction, action can be taken to prevent actual failures and reduce downtime (see Chandwani et al.: para. 0084).
Referring to claim 2, in para. 0166-0168 and 0287, Valadarsky et al. disclose wherein the at least one control unit is further configured to perform a diagnosis of a 
Referring to claim 3, in para. 0147 and 0337-0343, Valadarsky et al. disclose wherein the first predefined relationship includes a condition wherein a time associated with the identified constraint is the same or earlier than a time associated with the constraint marked in step d). 
Referring to claim 4, in para. 0232-0234, Valadarsky et al. disclose wherein the at least one control unit is further configured to perform the prognosis of the conflict or error that will occur, the prognosis, including: h) identifying each constraint having a second predefined relationship with each constraint marked in d); and i) marking the constraints identified in h). 
Referring to claim 5, in para. 0147 and 0037-00343, Valadarsky et al. disclose wherein the second predefined relationship includes a condition wherein a time associated with the identified constraint is later than a time associated with the constraint marked in step d). 
Referring to claim 6, in para. 0323-0326 and 0335, Valadarsky et al. disclose wherein the at least control unit is further configured to: create and update at least one constraint (C) table (Topology Table) using the list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units; and using the constraint table in step e) to identify each cooperative unit in the plurality of cooperative units associated with each constraint marked in step d). 

Referring to claim 8, in para. 0008, 0021, and 0063-0064, Valadarsky et al. disclose wherein the at least control unit is further configured to establish and update a constraint network (a graph) encompassing the constraints and their dependencies using the C and R tables, wherein each node in the constraint network is represented by a constraint and links between nodes represent relationships between constraints. 
Referring to claim 9, in para. 0009, 0250 and 0327-0328, Valadarsky et al. disclose wherein the at least one control unit further stores a relationship (R) table of defined relations ships between constraints (critical information is held in memory—para. 0009), and wherein the at least control unit is configured to use the at least one R table in performing the at least one of diagnosis and prognosis in the at least one control unit (identify probable causes). 
Referring to claim 10, in para. 0326, Valadarsky et al. disclose wherein the R table includes at least one inclusive relationship between a first pair of constraints, and in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a second pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).

Referring to claim 12, in para. 0219-0223, Valadarsky et al. disclose wherein the at least control unit is further configured to cause visualization of steps a), b) and c) and enable interactions between users based at least in part on using Petri nets or other state transition graphs. 
Referring to claim 13:
In para. 0038, 0057, and 0108, Valadarsky et al. disclose a system for conflict and error detection with respect to a plurality of cooperative units that periodically exhibit conflicts and errors (network elements, any entity in the network that may be managed). 
In para. 0009, 0250 and 0327-0328, Valadarsky et al. disclose at least control unit having a processor and a memory, the at least one control unit configured to: store a relationship (R) table identifying relationships between constraints (critical information is held in memory—para. 0009)
In para. 0037, 0039, and 0150-0154, Valadarsky et al. disclose the at least one control unit configured to receive a list of parameters associated with the plurality of cooperative units and interactions between the plurality of cooperative units; perform conflict and error detection (collection and correlation of alarms).
In para. 0097-0102, Valadarsky et al. disclose generation of alarms.  And in para. 0104, Valadarsky et al. disclose that an alarm is a notification of the form defined by this function, of a specific event.  An alarm may or may not represent an error.  In Fig. 6 and 

In para. 0050, 0142-0144, and 0166-0167, Valadarsky et al. disclose c) identifying for each identified constraint whether any conflict or error exists; where a conflict occurs whenever an inconsistency between two or more cooperative units in the plurality of cooperative units occurs (fault propagation rules and cause and effect—para. 0166-0167), and an error is associated with any condition that is inconsistent with the list of parameters (expected alarm associated with at least one respective fault type—para. 0050).
In para. 0145-0148, 0182, and 0335-0336, Valadarsky et al. disclose d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit in the plurality of cooperative units associated with each marked constraint (counting the number of related alarms).
In para. 0153 and 0356-0357, Valadarsky et al. disclose f) for at least one constraint marked in step d, mark another constraint based on the R table.
The combination of Valadarsky et al. and Yemini et al. disclose performing a diagnosis of a conflict or error.  However, neither Valadarsky et al. nor Yemini et al. explicitly disclose perform a prognosis of a conflict or error that will occur at a future time based at least in part on the marked constraints.  In para. 0019, Chandwani et al. disclose predicting potential failures ahead of time based on an analysis of various hardware errors.  And in para. 0087, Chandwani et al. disclose a prediction layer that monitors various parameters like thresholds, leaky bucket counters, time windows, and 
Referring to claim 14, in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).
	Referring to claim 15, in para. 0326, Valadarsky et al. disclose wherein the R table includes at least one inclusive relationship between a first pair of constraints.
Referring to claim 16, in para. 0101, Valadarsky et al. disclose the (R) table includes at least one mutually exclusive relationship between a second pair of constraints (an independent alarm occurs without another alarm and is the sole root cause).
Referring to claims 17 and 18, in para. 0250 and 0327-0328, Valadarsky et al. disclose wherein the at least control unit is configured to use the R table in performing the at least one of diagnosis and prognosis in the at least one control unit (identify probable causes). 
Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.
On page 13 under the REMARKS, the Applicant argues, “Serial No. 16/691,238Even if independent claims 1 and 13 recite an abstract idea, such as a mental process, the claims are not ‘directed to’ an abstract idea because it recites additional limitations that integrate the alleged abstract idea into a practical application. Particularly, the limitations of the claims integrate the alleged abstract idea into a computing system configured to utilize a specific ordered set of rules to analyze constraints of cooperative units and to prognose conflicts or errors that will occur at a future time, which provides an improvement to computer technology.”  The Examiner respectfully disagrees.  The computing system is merely a tool to perform the abstract idea.  The Applicant fails to show the improvement to computer technology.  The Examiner notes that the claimed invention is not linked to any system or device and fails to provide a technical solution to a technical problem.
On page 13 under the REMARKS, the Applicant argues, “Moreover, the claimed computing system provides a practical result that cannot be practically replicated by the human mind with the aid of pen and paper.”  The Examiner respectfully disagrees.  There is nothing that precludes the claimed invention from being performed in the human mind.  This is shown in the above rejection under 35 U.S.C. 101. 1365241.08 (1743-0247CON)Serial No. 16/691,238
On page 14 under the REMARKS, the Applicant argues, “The claims are not directed to a mental process because performance of the claimed process in the human mind would not provide the same practical result as computer implementation of the claimed process. Particularly, an existing problem in the field of conflict and error (CE) 
On pages 14-15 of the REMARKS, the Applicant argues, “Importantly, CEs that will occur can only be prevented if they are prognosed early enough to allow sufficient time for prevention (Specification at pg. 8, In. 2-4).  Accordingly, 1465241.08 (1743-0247CON)Serial No. 16/691,238the rapid prognosis of CEs provided by computer-implementation of the claimed processes is essential to their 65241.08 (1743-0247CON)Serial No. 16/691,238
On pages 14-15 of the REMARKS, the Applicant argues, “Even if the Office considers the idea of detecting conflicts and errors with respect to cooperative units to be abstract, the recited identification and marking processes are specific limited rules, a la McRO, which reflect a specific implementation and integration into a practical application.  Particularly, it should be appreciated that the recited identification and marking process is in no way inherent to the idea of detecting conflicts and errors and, thus, would not pre-empt approaches for conflict and error detection that use a different technique and are not merely that which any skilled artisan would likely have utilized.”  The Examiner respectfully disagrees.  There is no improvement to detecting conflicts e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology (see MPEP 2106.05(a).II.).  Further, “a cooperative unit” is not even necessarily a physical element because it is defined in the specification by Equation 4.1.  The two or more cooperative units are not defined as any specific device or element and are referred to with generic language.  The cooperative units are considered abstract objects since they are nothing more than a set of equations.   
Applicant’s arguments with respect to the limitation of “prognosing a conflict or error that will occur at a future time” of claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 19 of the REMARKS, the Applicant argues, “Even if this disclosure of Yemini is considered to be a constraint as claimed, neither reference discloses identifying constraints that need to be satisfied by a defined time or whether any conflict or error exists for each identified constraint.  Instead, Valadarsky simply discloses using 
On page 19 of the REMARKS, the Applicant argues, “Particularly, Valadarsky discloses counting the number of related alarms (Valadarsky at par. 0182). However, the counting is not performed with respect to each individual cooperative unit in the network. Instead, Valadarsky simply counts the total number of related alarms (i.e., alarms stemming from the same root-cause fault/error).”  The Examiner respectfully disagrees.  In para. 0145-0148, 0182, and 0335-0336, Valadarsky et al. disclose d) marking the constraints for which an error or conflict has been identified; e) incrementing a mark count for each cooperative unit associated with each marked constraint (counting the number of related alarms).  The number of related alarms pertain to a particular network element (a cooperative unit).  The alarms are only 
With respect to the remaining arguments regarding claims 2-18, the Examiner disagrees for at least the reasons given in the rejection and response to arguments above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113